           Case 1:20-cv-01829-NONE-SAB Document 4 Filed 02/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   NATIONAL INTERSTATE INSURANCE                       Case No. 1:20-cv-01829-NONE-SAB
     COMPANY,
11                                                       ORDER REQUIRING PLAINTIFF TO FILE
                    Plaintiff,                           NOTICE OF STATUS OF SERVICE
12
             v.
13                                                       TEN DAY DEADLINE
     TAMANA FREIGHT LINES, LLC, et al.,
14
                    Defendants.
15

16          Plaintiff filed this action on December 29, 2020. On this same date, a scheduling order

17 issued setting the mandatory scheduling conference for March 30, 2021. As of this date, Plaintiff

18 has not filed proof of service of the summons and complaint. See ECF No. 3-1 at 2.

19          Accordingly, IT IS HEREBY ORDERED that, within ten (10) days of the date of entry

20 of this order, Plaintiff shall file notice of the status of service on the defendants in this action.

21 Plaintiff is advised that failure to comply with this order may result in the issuance of sanction,

22 up to and including dismissal of this action.

23
     IT IS SO ORDERED.
24

25 Dated:      February 23, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
